                  Case 3:21-cv-00046 Document 4-1 Filed on 03/08/21 in TXSD Page 1 of 2

  AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                     SouthernDistrict
                                                  __________ District of
                                                                      of __________
                                                                         Texas

                  KURTIS MELCHER; ET AL                           )
                                                                  )
                                                                  )
                                                                  )
                              Plaintiff(s)                        )
                                                                  )
                                  v.                                      Civil Action No. 3:21-CV-00046
                                                                  )
             TITLEMAX OF TEXAS, INC.; ET AL                       )
                                                                  )
                                                                  )
                                                                  )
                             Defendant(s)                         )

                                                  SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) NJC ASSET REPO LLC
                                         C/O LEGALINC CORPORATE SERVICES INC.
                                         10601 CLARENCE DR. STE. 250
                                         FRISCO, TX 75033




            A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are:
                                         JOHN C. HUBBARD
                                         JOHN C. HUBBARD, LLC
                                         351 24TH ST N #953
                                         BIRMINGHAM, AL 35203
                                         205-378-8121


         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.


                                                                              NathanOF
                                                                             CLERK   Ochsner,
                                                                                       COURTClerk of Court


Date: March 8, 2021
   Date:
                                                                               s/      Signature of Clerk or Deputy Clerk
                                                                               Signature of Clerk or Deputy Clerk
                 Case 3:21-cv-00046 Document 4-1 Filed on 03/08/21 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:21-CV-00046

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
